Citation Nr: 0326578	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  99-21 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as secondary to Agent Orange exposure. 

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbar spine arthritis. 

3.  Entitlement to an evaluation in excess of 30 percent for 
cervical spine arthritis. 

4.  Entitlement to an evaluation in excess of 40 percent for 
right shoulder arthritis. 

5.  Entitlement to an evaluation in excess of 30 percent for 
left shoulder arthritis. 

6.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis. 

7.  Entitlement to an evaluation in excess of 10 percent for 
right first metatarsal phalangeal joint arthritis. 

8.  Entitlement to an evaluation in excess of 10 percent for 
left first metatarsal phalangeal joint arthritis. 

9.  Entitlement to an evaluation in excess of 20 percent for 
a duodenal ulcer with hiatal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain records from each health care 
provider the veteran identifies.  Also 
obtain all recent records of the 
veteran's treatment at the John B. 
Cochran VA Medical Center in St. Louis, 
Missouri, records of his 1997 and 1998 
spinal surgeries in Shreveport, 
Louisiana, by Drs. Effa and Leavitt, and 
records of his 1987 treatment at Little 
Rock Hospital in Little Rock, Arkansas. 



2.  After associating all additional 
evidence with the claims file, Schedule 
VA dermatological examination, orthopedic 
and neurological examinations of his 
lumbar and cervical spine, shoulders, 
right knee and feet, and a digestive 
system.  

The purpose of the dermatological 
examination is to determine the etiology 
of any skin disorder shown to exist.  

The purpose of the other examinations is 
to determine the severity of the 
veteran's service-connected arthritis 
(affecting multiple joints) and ulcer 
with hiatal hernia.  Another purpose of 
the orthopedic and neurological 
examinations is to determine whether the 
veteran has disc disease, and if so, 
whether that disease is part of his 
service-connected lumbar spine arthritis 
and/or cervical spine arthritis.  Send 
the claims file to the examiners for 
review in conjunction with the 
examinations and request the examiners to 
conduct thorough evaluations, including 
all indicated studies and tests deemed 
necessary. 

a.  With regard to the veteran's skin 
complaints, request the examiner to list 
all objective findings related to the 
veteran's skin, diagnose all 
dermatological disorders shown to exist, 
and with regard to each diagnosed 
disorder, opine whether it is at least as 
likely as not related to the veteran's 
period of active service, including 
documented in-service skin complaints 
and/or his presumed exposure to Agent 
Orange.  Request the examiner to include 
detailed rationale for his or her 
opinion.



b.  With regard to the veteran's joint 
complaints, request the examiner to list 
all objective findings related to the 
veteran's service-connected lumbar spine, 
cervical spine, shoulder, right knee and 
foot disabilities and to indicate the 
level of impairment caused by each of 
those disabilities in terms of the 
nomenclature of the rating schedule.  For 
instance:

- request the examiner to indicate 
whether the veteran has ankylosis of any 
of the affected joints, severe limitation 
of motion of any of the affected joints, 
and/or instability of the right knee;

- request the examiner to specify whether 
the veteran has degenerative disc 
disease, and if so, whether that disease 
is associated with the veteran's service-
connected lumbar spine and/or cervical 
spine disability(ies); 

- if the examiner determines that the 
disc disease is part of either of the 
veteran's service-connected spine 
disabilities, he or she should indicate 
whether the veteran has severe, recurring 
attacks of the disease with intermittent 
relief, or whether the disease is 
pronounced with sciatic neuropathy, pain, 
muscle spasm, an absent ankle jerk, 
and/or other neurological signs 
appropriate to the diseased disc; or 
whether the disease is manifested by 
incapacitating episodes (defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
having a total duration of at least six 
weeks during the past 12 months;  



- if the examiner determines that the 
disc disease is not part of either of the 
veteran's service-connected spine 
disabilities, the examiner should not 
consider symptoms of this disease in 
determining the severity of the service-
connected spine disabilities;

- request the examiner to specify whether 
the veteran has functional loss or 
weakness of any of the affected joints 
due to an objective demonstration of pain 
upon movement, weakened movement, excess 
fatigability, or incoordination, and 
whether pain could significantly limit 
his functional ability during flare-ups 
or with repeated use of the affected 
joint over a period of time.  

Please request the examiner to include 
detailed rationale for all opinions 
expressed.

c.  With regard to the veteran's 
digestive system complaints, request the 
examiner to list all objective findings 
related to the veteran's service-
connected ulcer with hiatal hernia and to 
indicate the level of impairment caused 
by this disability in terms of the 
nomenclature of the rating schedule.  For 
instance, request the examiner to 
indicate whether the veteran's disability 
involves a moderately severe, severe or 
pronounced ulcer with episodes of 
abdominal pain at least once monthly, 
causes considerable or severe impairment 
of health, or produces persistently 
recurrent epigastric distress, dysphagia, 
pyrosis, regurgitation, substernal, arm 
or shoulder pain, vomiting, material 
weight loss, hematemesis, melena, and or 
anemia.  Please request the examiner to 
include detailed rationale for all 
opinions expressed.



After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

